Title: From George Washington to Colonel Stephen Moylan, 8 March 1780
From: Washington, George
To: Moylan, Stephen


          
            Dear Sir
            Head Quarters Morris Town 8th March 1780.
          
          I have recd your favs. of the 23d and 24th Feby with the several inclosures to which they refer—I am exceedingly concerned to see by the letters which have passed between Governor Trumbull and you, and by the Returns, the ill condition of the 2d and 4th Regiments of Cavalry in respect to Cloathing—Arms and Accoutrements. I understood that application had been made for the former directly to the Board of War, and I was in hopes that it had been provided. I shall be glad to know what prospect your Regiment has of being supplied, and have wrote to Major Tallmadge on the same subject respecting Sheldons. Genl Greene yesterday laid before me a Return of Arms and Accoutrements wanting in both Regiments—This Return had been delivered to Mr Hubbard the Dy Qr Mr Genl in Connecticut, but he not knowing whether he was authorised to procure the several Articles transmitted the estimate to the Qr Mr Genl, who put it into my hands—I have some reason to beleive that the Board of War have been making provision for the Cavalry, I have therefore forwarded the Re⟨turn⟩ to them, and shall take their order for the method of procuring what they cannot supply.
          A Court Martial is to be held on the 15th April next at Springfeild for the trial of Mr Tychnor, Dy Commy of purchases at Coos, on sundry Charges brought agt him by Colo. Hazen. I have directed the Commanding Officer at Danbury to furnish a Feild Officer for president and six Captains and Subs—Six Captains and Subs are to be furnished from the two Regiments of Cav⟨al⟩ry—You will therefore be pleased to order that number

upon that duty, and direct them to be punctual in their attendance at the time.
          Doctor Shippen has summoned you as a Witness upon his trial which is to be held at this place upon the 14th Inst. After leaving proper directions with the next Officer in command you will repair hither. I am &c.
        